Exhibit 10.8

COPYRIGHT SECURITY AGREEMENT

This Copyright Security Agreement (the “Agreement”) dated as of June 10, 2008,
is made by and between Chambers Belt Company, a Delaware corporation having a
business location at the address set forth below next to its signature (the
“Company”), and Wells Fargo Bank, National Association (“Wells Fargo”), and
having a business location at the address set forth below next to its signature.

Recitals

A. The Company is the owner of all of the copyrighted works, registrations, and
applications for registration described in Schedule A hereto.

B. The Company, certain affiliates of the Company, and Wells Fargo are parties
to a Credit and Security Agreement (as amended, supplemented or restated from
time to time, the “Credit Agreement”) dated the same date as this Agreement.

C. As a condition to extending credit under the Credit Agreement, Wells Fargo
has required that the Company execute this Agreement to evidence the security
interest granted to Wells Fargo in any copyrights or copyright applications not
expressly covered by other security agreements.

ACCORDINGLY, in consideration of the agreements of Wells Fargo set forth in the
Credit Agreement, the Company hereby agrees as follows:

1. Definitions. Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meanings given them in the Credit Agreement. In addition,
the following terms have the meanings set forth below:

“Copyrights” means all of the Company’s right, title and interest in and to all
copyrightable works and all copyrights of the Company and licenses thereunder,
whether presently existing or hereafter arising, including but not limited to
the registered copyrights, applications to register copyrights, and unregistered
works (if any) listed on Schedule A.

“Event of Default” means (i) an Event of Default, as defined in the Credit
Agreement or any other credit agreement or security agreement now in existence
or hereafter entered into by the Company, or (ii) any breach by the Company of
any of its obligations under this Agreement.

2. Security Interest. In order to secure the Indebtedness, the Company hereby
confirms and acknowledges that it has granted and created (and, to the extent
not previously granted under the Credit Agreement, does hereby irrevocably grant
and create) a security interest, with power of sale to the extent permitted by
law, in the Copyrights. This security interest is in any and all rights of
Company that may exist or hereafter arise under any copyright law now or
hereinafter in effect in the United States of America or in any other country.



--------------------------------------------------------------------------------

3. Representations and Warranties. The Company represents and warrants that
(a) the Company owns each of the works and rights listed in Schedule A, free and
clear of any Lien other than Permitted Liens, and (b) the Copyrights listed in
Schedule A include all copyrightable works owned or controlled by the Company as
of the effective date hereof, excluding immaterial copyrights.

4. Satisfaction. Upon full payment or satisfaction of the Indebtedness and
termination of any credit facilities extended to the Company by Wells Fargo,
this Agreement, and the rights granted hereunder to Wells Fargo, shall be
terminated upon demand by a written termination statement to the effect that
Wells Fargo no longer claims a security interest under this Agreement.

5. Administration of Copyrights. Prior to the occurrence of an Event of Default,
the Company may control and manage the Copyrights, including the right to make
and distribute copies of the works covered thereby, and may receive and use the
income, revenue, profits, and royalties that arise from the use of the
Copyrights and any licenses thereunder, in the same manner and to the same
extent as if this Agreement had not been entered into. The Company shall give
Wells Fargo prompt notice of any change in the status of said Copyrights or the
Company’s rights thereunder.

6. Protection of Copyrights. The Company covenants that it will at its own
expense protect, defend and maintain the Copyrights to the extent reasonably
advisable in its business, and if the Company fails to do so, Wells Fargo may
(but shall have no obligation to) do so in the Company’s name or in Wells
Fargo’s name, but at the Company’s expense, and the Company shall reimburse
Wells Fargo in full for all expenses, including reasonable attorney’s fees
incurred by Wells Fargo in protecting, defending and maintaining the Copyrights.
The Company further covenants that it will give notice to Wells Fargo sufficient
to allow Wells Fargo to timely carry out the provisions of this paragraph.

7. Remedies. Upon the occurrence of an Event of Default and at any time during
the Default Period commenced thereby, Wells Fargo may, at its option, exercise
any one or more of the following remedies: (a) exercise all rights and remedies
available under the UCC, or under any applicable law; (b) sell, assign,
transfer, pledge, encumber or otherwise dispose of any Copyright; (c) enforce
any Copyright, and any licenses thereunder; and (d) exercise or enforce any or
all other rights or remedies available to Wells Fargo by law or agreement
against the Copyrights, against the Company or against any other person or
property. Upon the exercise of any remedy by Wells Fargo hereunder, the Company
shall be deemed to have waived all of its rights provided in 17 U.S.C. § 106A or
any other “moral rights of authors.” If Wells Fargo shall exercise any remedy
under this Agreement, the Company shall, at the request of Wells Fargo, do any
and all lawful acts and execute any and all proper documents required by Wells
Fargo in aid of thereof. For the purposes of this paragraph, the Company
appoints Wells Fargo as its attorney with the right, but not the duty, at any
time after the occurrence of an Event of Default and continuing during the
Default Period commenced thereby, to endorse such Company’s name

 

-2-

Copyright Security Agreement

WFBC/Chambers Belt Company



--------------------------------------------------------------------------------

on all applications, documents, papers and instruments necessary for Wells Fargo
to (i) act in its own name or enforce or use the Copyrights, (ii) grant or issue
any exclusive or non-exclusive licenses under the Copyrights to any third party,
and/or (iii) sell, assign, transfer, pledge, encumber or otherwise transfer
title in or dispose of any Copyright. The Company hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney shall be irrevocable until satisfaction of this Agreement in accordance
with paragraph 4. The Company shall reimburse Wells Fargo for all reasonable
attorney’s fees and expenses of all types incurred by Wells Fargo, or its
counsel, in connection with the exercise of the rights of Wells Fargo under this
Agreement, together with interest thereon from the date or dates the same were
incurred at the Default Rate.

8. Arbitration.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party (if not otherwise
restricted by the terms and conditions of this Agreement) to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver,

 

-3-

Copyright Security Agreement

WFBC/Chambers Belt Company



--------------------------------------------------------------------------------

before during or after the pendency of any arbitration proceeding. This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including those
arising from the exercise of the actions detailed in sections (i), (ii) and
(iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party’s
presentation and that no alternative means for obtaining information is
available.

 

-4-

Copyright Security Agreement

WFBC/Chambers Belt Company



--------------------------------------------------------------------------------

(f) Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

9. General Rights and Obligations. Except as expressly set forth herein, the
rights and obligations of the Company and Wells Fargo with respect to the
Copyrights shall in all respects be governed by the Credit Agreement, the terms
of which are incorporated as fully as if set forth at length herein.

[signatures continued on next page]

 

-5-

Copyright Security Agreement

WFBC/Chambers Belt Company



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Copyright Security Agreement
as of the date written above.

 

    CHAMBERS BELT COMPANY 5840 El Camino Real, Suite 106       Carlsbad,
California 92008     By     Fax:         Print Name:     Attention: James
Riedman     Title:     Wells Fargo Bank, National Association     WELLS FARGO
BANK, NATIONAL ASSOCIATION 245 S. Los Robles Ave., Suite 700       Pasadena, CA
91101     By     Fax: 626.844.9063         Attn: Phoenix Footwear Account
Executive       Its Vice President

 

STATE OF ________________    )    ) COUNTY OF ______________    )

The foregoing instrument was acknowledged before me this          day of
            , 200__, by                             , the President of
                                                 , a
                             corporation, on behalf of the corporation.

 

  

Notary Public

 

STATE OF ________________    )    ) COUNTY OF ______________    )

The foregoing instrument was acknowledged before me this          day of
            , 200    , by                                              , a Vice
President of Wells Fargo Bank, National Association, on behalf of the national
association.

 

  

Notary Public

 

S-1

Copyright Security Agreement

WFBC/Chambers Belt Company

(Phoenix Footwear)



--------------------------------------------------------------------------------

Schedule A

 

Legal Ownership

  

Copyright Title

   Reg/Appl
Number    Territory    Registration
Date    Creation/
Publication
Date

Chambers Belt Company

   [Concho] : no. BSL45-TRI    VA-648-041    US LOC    1/18/1994    4/30/1993

Chambers Belt Company

   [Trophy buckle] : no. TRO76-NFL.    VA-648-042    US LOC    1/18/1994   
9/2/1993

Chambers Belt Company

   [Concho] : no. BSL45-BNE.    VA-648-043    US LOC    1/18/1994    4/30/1993

Chambers Belt Company

   [Bola slide] : no. BT042-SIL.    VA-648-044    US LOC    1/18/1994   
4/30/1993

Chambers Belt Company

   [Buckle, loop & tip] : no. TR018-SIL.    VA-648-045    US LOC    1/18/1994   
8/1/1993

Chambers Belt Company

   [Sandbar1 concho]    VA-648-046    US LOC    1/18/1994    1/1/1991

Chambers Belt Company

   [Concho] : no. BSL45-DMD.    VA-648-047    US LOC    1/18/1994    4/30/1993

Chambers Belt Company

   [Buckle] : no. TR025-SRTP.    VA-648-048    US LOC    1/18/1994    7/1/1993

Chambers Belt Company

   [Concho] : no. BSL17-IVAN.    VAu-297-443    US LOC    1/18/1994    1993

Chambers Belt Company

   Buckle, loop & tip : no. TR085-SIL.    VAu-297-444    US LOC    1/18/1994   
1993

Chambers Belt Company

   Buckle, loop & tip : no. TR084-SIL.    VAu-297-445    US LOC    1/18/1994   
1993

Chambers Belt Company

   Concho : no. BSL45-LGR.    VAu-297-446    US LOC    1/18/1994    1993

Chambers Belt Company

   Buckle, loop & tip : no. TR086-SIL.    VAu-297-447    US LOC    1/18/1994   
1993

Chambers Belt Company

   Concho : no. BSL45-OVL.    VAu-297-448    US LOC    1/18/1994    1993

Chambers Belt Company

   Buckle, loop & tip : no. TR077-LIZ.    VAu-297-449    US LOC    1/18/1994   
1993

Chambers Belt Company

   Buckle, loop & tip : no. TR077-HHD.    VAu-297-450    US LOC    1/18/1994   
1993

Chambers Belt Company

   Buckle, loop & tip : no. TR045-SRTP.    VAu-297-451    US LOC    1/18/1994   
1993

Chambers Belt Company

   Bola slide : no. BT055-SIL.    VAu-297-452    US LOC    1/18/1994    1993

 

A-1

Copyright Security Agreement

WFBC/Chambers Belt Company

(Phoenix Footwear)



--------------------------------------------------------------------------------

Legal Ownership

  

Copyright Title

   Reg/Appl
Number    Territory    Registration
Date    Creation/
Publication
Date Chambers Belt Company    Buckle : no. TR044-SRTP.    VAu-297-453    US LOC
   1/18/1994    1993 Chambers Belt Company    Buckle : no. BSLOVL-SRTP.   
VAu-297-454    US LOC    1/18/1994    1993 Chambers Belt Company    Concho : no.
BSL20-ROPE.    VAu-297-455    US LOC    1/18/1994    1993 Chambers Belt Company
   Concho : no. BSLFLR-IVAN.    VAu-297-456    US LOC    1/18/1994    1993
Chambers Belt Company    Buckle, loop & tip : no. TR036-SRTP.    VAu-297-457   
US LOC    1/18/1994    1993 Chambers Belt Company    Concho : no. BSLSCL-IVAN.
   VAu-297-458    US LOC    1/18/1994    1993 Chambers Belt Company   
BSLLG-SRTP buckle.    VAu-307-529    US LOC    1/18/1994    1993

 

A-2

Copyright Security Agreement

WFBC/Chambers Belt Company

(Phoenix Footwear)